                                                                      Case 2:21-cv-00391-APG-BNW Document 7
                                                                                                          6 Filed 03/19/21
                                                                                                                  03/16/21 Page 1 of 2
                                                                                                                                     3




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: donna.wittig@akerman.com

                                                            7    Attorneys for defendant Nationstar Mortgage LLC
                                                                 d/b/a Mr. Cooper
                                                            8
                                                                                                    UNITED STATES DISTRICT COURT
                                                            9
                                                                                                            DISTRICT OF NEVADA
                                                            10

                                                            11   TRACY GAYLE (MITCHELL),                                      Case No.: 2:21-cv-00391−APG−BNW
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                       Plaintiff,
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   v.                                                           NATIONSTAR MORTGAGE LLC'S
                                                                                                                              MOTION TO EXTEND TIME TO FILE
                                                            14   NATIONSTAR MORTGAGE LLC DBA MR.                              RESPONSIVE PLEADING
                                                                 COOPER; AND ANY AND ALL PERSONS
                                                            15   KNOWN OR UNKNOWN CLAIMING AN                                 (FIRST REQUEST)
                                                                 INTEREST,
                                                            16
                                                                                     Defendants.
                                                            17

                                                            18                Defendant Nationstar Mortgage LLC files this motion to request a one-week extension to file
                                                            19   its responsive pleading to March 23, 2021. In support of its motion, Nationstar states as follows:
                                                            20                1.     Plaintiff Tracy Gayle Mitchell filed her complaint in state court on February 8, 2021.
                                                            21   ECF No. 1-2, at 2.
                                                            22                2.     Nationstar was served on February 16, 2021. Id. at 121.
                                                            23                3.     Nationstar removed Ms. Mitchell's action to this court on March 9, 2021, well before
                                                            24   Nationstar's removal deadline of March 18, 2021. ECF No. 1; 28 U.S.C. § 1446(b).
                                                            25                4.     Nationstar requests a one-week extension to file its responsive pleading. Nationstar
                                                            26   requests this extension to allow its counsel adequate time to collect and review documents and
                                                            27   information relevant to Ms. Mitchell's loan at issue in this lawsuit and litigation history.
                                                            28                5.     This is Nationstar's first request for an extension.

                                                                                                                          1
                                                                 57258909;1
                                                                     Case 2:21-cv-00391-APG-BNW Document 7
                                                                                                         6 Filed 03/19/21
                                                                                                                 03/16/21 Page 2 of 2
                                                                                                                                    3




                                                            1                 6.     This request is brought in good faith and not made to unnecessarily delay the

                                                            2    proceedings in this matter.

                                                            3                 7.     No party will be burdened by this request and, respectfully, neither will the extension

                                                            4    unduly burden the Court.

                                                            5                 Nationstar respectfully requests the Court grant its motion to extend its deadline to file its

                                                            6    responsive pleading, extending the deadline to answer or otherwise plead to Ms. Mitchell's

                                                            7    complaint through and until March 23, 2021.

                                                            8                 DATED March 16, 2021.
                                                                                                                   AKERMAN LLP
                                                            9
                                                                                                                   /s/ Donna M. Wittig
                                                            10
                                                                                                                   MELANIE D. MORGAN, ESQ.
                                                            11                                                     Nevada Bar No. 8215
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                   DONNA M. WITTIG, ESQ.
                                                            12                                                     Nevada Bar No. 11015
                      LAS VEGAS, NEVADA 89134




                                                                                                                   1635 Village Center Circle, Suite 200
AKERMAN LLP




                                                            13                                                     Las Vegas, Nevada 89134
                                                            14
                                                                                                                   Attorneys for defendant Nationstar Mortgage LLC
                                                            15
                                                                                                                   d/b/a Mr. Cooper
                                                            16

                                                            17
                                                                                                                   IT IS SO ORDERED.
                                                            18

                                                            19                                                     _________________________________________
                                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                            20
                                                                                                                   Dated: 3/19/2021
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                        2
                                                                 57258909;1
